Title: To James Madison from Tench Coxe, 3 April 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


3 April 1804, Purveyor’s Office. “As I am not possessed of the account of Mr. Stevens, and am uncertain whether it is your wish to include the bill he drew upon me I shall be much obliged by an explanation of your wishes. My Sales & the net proceeds could be rendered, and paid over instantly. I shall write Mr. Stevens upon the subject and beg the favor of your instructions.
“It is discovered that there is a trunk of stationary here, which has been heretofore furnished by Mr. Bradford as successor to Mr. Poyntell, and it is considered as belonging to the Government of Mr. Harrison. I shall be glad to know whether you desire it to go forward.”
